Plaintiff sues for $7,000, the purchase price for which defendant is alleged to have bought from plaintiff an account which she had with a stockbroker. Order, denying defendant’s motion to strike out certain allegations of the complaint as irrelevant and unnecessary, and to dismiss the complaint under subdivision 8 of rule 107 of the Rules of Civil Practice, unanimously modified by striking out the first to fourth paragraphs, inclusive, and the eighth and ninth paragraphs, of the complaint; and as so modified affirmed, without costs, with leave to the defendant to answer within twenty days after service of order. No opinion. Present — Martin, P. J., O’Malley, Untermyer and Cohn, JJ.